FILED
                             NOT FOR PUBLICATION                            SEP 21 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ALBERTO CASTRO FIERRO and                        No. 09-72517
CAROLINA CASTRO,
                                                 Agency Nos. A075-697-365
              Petitioners,                                   A075-697-366

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                                                          **
                         Submitted September 13, 2010


Before: SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Alberto Castro Fierro and Carolina Castro, natives and citizens of Mexico,

petition pro se for review of the decision of the Board of Immigration Appeals

denying their third motion to reopen, challenging the denial of their underlying


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
cancellation of removal application, and seeking to apply for asylum, withholding

of removal, and relief under the Convention Against Torture.

      Petitioners contend that country conditions have changed in Mexico thereby

excusing the time and numerical bars to reopening their asylum and withholding of

removal claims; and that they will be persecuted because they will be perceived as

wealthy and potential kidnapping victims because they are Mexicans returning

from the United States, thereby entitling them to asylum and relief. Petitioners

failed to establish changed country conditions in Mexico that are material to

petitioners and their circumstances. See 8 C.F.R. § 1003.2(c)(3)(ii); Toufighi v.

Mukasey, 538 F.3d 988, 996-97 (9th Cir. 2008). In addition, petitioners failed to

establish that they qualify as a cognizable social group, and therefore did not

demonstrate prima facie eligibility for the asylum, and withholding relief

requested. See Delgado-Ortiz v. Holder, 600 F.3d 1148, 1151-52 (9th Cir. 2010)

(rejecting as a particular social group “returning Mexicans from the United

States”).

      PETITION FOR REVIEW DENIED.




                                          2                                       09-72517